                 Case 2:13-cv-01212-RFB-GWF Document 34 Filed 11/10/20 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


 John Brancato,
                                                       JUDGMENT IN A CIVIL CASE FOR ATTORNEY FEES
                                Plaintiff,
                       v.                              Case Number: 2:13-cv-01212-RFB-GWF

  Commissioner of Social Security,


                                 Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the
         jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried or
         heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
         that judgment is entered the Court awards attorney fees pursuant to 42 U.S.C. § 406 in the amount of
         $28,857.00 to Plaintiff's counsel, Rohlfing & Kalagian. The Commissioner is directed to certify this fee
         amount and pay it to counsel. Plaintiff's counsel is directed to refund Plaintiff, John Brancato, $4,500.




          11/10/2020
         11/3/2020
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ M. Reyes
                                                             Deputy Clerk
